CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

INFORMATION DISCLOSURE STATEMENTS
The IDS of 1/28/2021 has been considered.  The IDS of 5/1/2021 has been considered in part.  Specification, the documents crossed out are either duplicates of documents already cited on the IDS of 1/28/2021, or the documents are not included in the file history of the instant application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are patent eligible because the limitation of obtaining an initial Grueneisen-memory photoacoustic microscopy feedback signal using an initial wavefront from within the focus area is too complex to be a mental step and is not routine and conventional in the prior art.
The claims are free of the prior art because the signal processing algorithm of GM-PAM signals is not taught or suggested in the prior art.


CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        20 June 2021